FILED
                           NOT FOR PUBLICATION                              JUN 24 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10356

              Plaintiff - Appellee,              D.C. No. 4:12-cr-00736-RCC-JR-1

  v.
                                                 MEMORANDUM*
EZEQUIEL BENJAMIN SOLIS-
FLORES, AKA Benjamin F. Solis, AKA
Benjamin Solis-Flores,

              Defendant - Appellant.


                   Appeal from the United States District Court
                            for the District of Arizona
                  Raner C. Collins, Chief District Judge, Presiding

                             Submitted June 12, 2014**
                              San Francisco, California

Before: SCHROEDER, GRABER, and BYBEE, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Ezequiel Benjamin Solis-Flores appeals the sentence imposed following his

guilty plea to illegal reentry after deportation in violation of 8 U.S.C. § 1326. We

have jurisdiction to review under 28 U.S.C. § 1291, and we affirm.

      Solis-Flores argues that he was entitled to an additional one-point reduction

under U.S.S.G. § 3E1.1(b) for acceptance of responsibility, even though he did not

waive his appellate rights. The district court, however, already awarded the

additional one-point reduction.

      Solis-Flores also contends that the district court erred in applying a 16-level

enhancement for a prior conviction of a felony crime of violence under U.S.S.G.

§ 2L1.2(b)(1)(A)(ii). Although Solis-Flores conceded that the underlying

conviction was a felony on its face, he now asserts that the facts supporting the

conviction do not satisfy the requirements for the felony portion of the state statute.

Wash. Rev. Code § 9A.46.020(2)(b). This amounts to a collateral attack on his

prior conviction that may not be maintained at sentencing. United States v.

Burrows, 36 F.3d 875, 884–85 (9th Cir. 1994). The district court did not err in

imposing the 16-level enhancement.

      AFFIRMED.




                                           2